FILED
                            NOT FOR PUBLICATION                                MAR 18 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30188

               Plaintiff - Appellee,              D.C. No. 3:12-cr-00109-SI-1

  v.
                                                  MEMORANDUM*
CHESTER EVANS DAVIS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Chester Evans Davis appeals his jury-trial conviction and 97-month

sentence for evasion of payment of taxes and evasion of tax assessments, in

violation of 26 U.S.C. § 7201; failure to file corporate tax returns, in violation of

26 U.S.C. § 7203; and obstructing the due administration of the internal revenue

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
laws, in violation of 26 U.S.C. § 7212(a). Pursuant to Anders v. California, 386
U.S. 738 (1967), appointed counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Davis the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. The

district court did not clearly err in finding that Davis was competent to stand trial.

See United States v. Gastelum-Almeida, 298 F.3d 1167, 1171 (9th Cir. 2002).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     13-30188